Citation Nr: 1140086	
Decision Date: 10/28/11    Archive Date: 11/07/11

DOCKET NO.  07-39 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for chloracne.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 



INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968, including a tour of duty in the Republic of Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from November 2006 and June 2008 rating decisions of the Department of Veterans Affairs (VA) in Boise, Idaho.  Although the Veteran initially appealed an additional issue from the June 2008 rating decision denying a compensable rating for status post operative chalazion of the right upper eyelid, he did not perfect this appeal when he filed his substantive appeal.  That is, he only specifically addressed the issue of entitlement to service connection and presented arguments with respect to this issue only.  See 38 C.F.R. § 20.202.  Consequently, as the issue of entitlement to a compensable rating for status post operative chalazion of the right upper eyelid has not been perfected, the issue will not be further addressed.  See 38 C.F.R. § 20.200.

The underlying issue of entitlement to service connection for chloracne is being remanded and is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a January 1999 decision, the RO denied the claim of entitlement to service connection for tinnitus; the appellant did not appeal this decision. 

2.  Evidence associated with the claims file since the RO's January 1999 denial of entitlement to service connection for tinnitus was not previously before agency decision makers, is not cumulative or duplicative of evidence previously considered and relates to an unestablished fact necessary to substantiate the merits of the claim.

3.  The Veteran's tinnitus is attributable to his service-connected hearing loss.

4.  In a June 2006 decision, the RO denied the claim of entitlement to service connection for chloracne; the appellant did not appeal this decision

5.  Evidence associated with the claims file since the RO's January 1999 denial of entitlement to service connection for tinnitus was not previously before agency decision makers, is not cumulative or duplicative of evidence previously considered and relates to an unestablished fact necessary to substantiate the merits of the claim.


CONCLUSIONS OF LAW

1.  The January 1999 RO decision is final with respect to the issue of entitlement to service connection for tinnitus.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.204, 20.1103 (2010).

2.  Evidence received since the final January 1999 RO determination, in which the RO denied service connection for tinnitus, is new and material, and this claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  The Veteran is shown to have tinnitus that is proximately due to his service-connected bilateral hearing loss.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).

4.  The November 2006 RO decision is final with respect to the issue of entitlement to service connection for chloracne.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.204, 20.1103 (2010).

5.  Evidence received since the final November 2006 RO determination, in which the RO denied service connection for chloracne is new and material, and this claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  To implement the provisions of the law, VA promulgated regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010)).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Board points out that the VCAA expressly provides that nothing in the Act "shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in section 5108 of this title."  38 U.S.C.A. § 5103A(f).

While some duties imposed by the VCAA are pertinent to applications to reopen previously denied final claims, e.g. Kent v, Nicholson, 20 Vet. App. 1 (2006), in addition to the duties imposed on the underlying claim of service connection, the Board finds that, in view of the Board's favorable disposition of the claims to reopen service connection for tinnitus and chloracne, as well as the underlying claim of entitlement to service connection for tinnitus, the VCAA and its implementing regulations do not prevent the Board from rendering a decision as to these issues.


II.  Pertinent Law and Regulations

New and Material Evidence

Generally, a claim which has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim. 

For applications to reopen received after August 21, 2001, new evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F. 3d 1343 (2000). 

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Chloracne or other acneform disease consistent with chloracne will be presumptively service connected if there was exposure to herbicides, i.e. Agent Orange, and the disease manifests to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval or air service.  38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).    

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a). Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  The Board finds that this regulation is not applicable in the present case, as the medical opinions address direct causation, not aggravation, and the Board's favorable decision is also on the basis of direct causation on a secondary basis.

III.  Facts and Discussion

A.  Tinnitus

Facts

The pertinent evidence includes the Veteran's service treatment records which show that he had hearing loss, but are devoid of complaints or diagnoses of tinnitus.  It also includes an October 1968 VA examination report that contains findings for hearing loss, and notes that the Veteran denied ringing in his ears.  The Veteran reported at this time that he had been exposed to 155 mm Howitzer guns in service and as a result he came out of service with hearing loss.  He said that he thought his hearing had improved some since being out of service and away from the guns.  

A VA audiological examination report dated August 1998 relays the Veteran's report that his tinnitus began approximately 20 years earlier.  He described it as a periodic "high-pitched ringing" and said it did not affect daily life.

Private records from the Ogden Clinic include a July 2003 record showing that the Veteran's main complaint was unrelated to tinnitus, but notes that a system review was negative for ringing in the ears.  

An August 2005 VA audiological examination report contains the Veteran's report of hearing loss and tinnitus and relays his reported history of noise exposure, to include serving as a cook in a heavy artillery unit in service.  The Veteran said he wore hearing protection when possible, but did not always know when the firing would occur.  He denied any civilian occupational or recreational noise exposure.  He further reported constant tinnitus that was moderate to severe.  

In a September 2006 statement, the Veteran said that he only recently found out that tinnitus was a separate issue from his hearing loss and he had been led to believe that his tinnitus was associated with his hearing loss.  He also reported that although he had asserted at an examination that he had had tinnitus for 20 years, he knew it had been a long time and that 30 years may have possibly been more accurate.  

On file is a private medical report from a private Ear, Nose and Throat clinic, dated in April 2007, from a physician who reported that the Veteran developed tinnitus approximately 35 years earlier and that it had gradually increased.  The examining physician diagnosed the Veteran as having tinnitus with mild to severe down sloping sensorineural hearing loss and history of noise exposure.  He opined that there was a greater than 50% probability that the Veteran's tinnitus was caused by his high frequency hearing loss, which was progressive, and a direct result of military noise exposure, as well as the aging process.  He said the two were "directly connected".  He went on to state that "If [the Veteran] does indeed have documented senorinueral hearing loss at the time he exited the military, then I see no way that the tinnitus cannot be considered a result of that hearing loss as well."  

Also on file is a November 2007 VA examination report for tinnitus.  The examiner noted that on the Veteran's VA physical it was noted that he did not have ringing in the ears and that he first reported ringing in his ears in 1998.  He further noted that the Veteran reported at that time that the ringing started 20 years ago and he reported recreational use of firearms.  He said there was no new evidence that the Veteran had tinnitus in service or soon afterwards and that the Veteran had reported in 1998 that the tinnitus began about 10 years after he was in service.  He opined that the Veteran's current tinnitus was less likely as not related to his military noise exposure.

Discussion

The RO initially denied a claim of entitlement to service connection for tinnitus in January 1999.  The Veteran did not appeal this decision, and it is final with respect to this issue. 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

The pertinent evidence of record at the time of the January 1999 rating decision consisted of the Veteran's service treatment records showing no complaints or findings of tinnitus, his September 1968 claim form (VA Form 21-526e) claiming service connection for hearing loss only, an October 1968 VA examination report wherein the Veteran denied ringing in his ears, and an August 1998 VA examination report containing the Veteran's report of a 20 year history of tinnitus.  

The evidence associated with the claims file since the January 1999 rating decision includes a December 2007 private medical opinion by an ENT physician unequivocally relating the Veteran's tinnitus to his service-connected hearing loss.  The Board finds that this evidence is new in that it has not been previously considered and is also material because it relates to facts necessary to substantiate the claim.  That is, it supports a nexus between the Veteran's tinnitus and his service-connected bilateral hearing loss.  This evidence is not cumulative or redundant.  Accordingly, the Veteran's claim of entitlement to tinnitus is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Bernard Considerations

If it is determined that new and material evidence has been submitted, the claim must be reopened.  VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the appellant in developing the facts necessary for the claim has been satisfied.  See 38 U.S.C.A. § 5103A (West 2002); Elkins v. West, 12 Vet. App. 209 (1999).  As is indicated in the VCAA discussion above, given the favorable outcome below, no conceivable prejudice to the Veteran could result from this adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

Service Connection

Turning to the merits of the now reopened claim of entitlement to service connection for tinnitus, the Board finds that the evidence is sufficient to grant the claim.  That is, the evidence documents that the Veteran has been diagnosed post service as having tinnitus and is presently service connected for bilateral hearing loss.  It also contains a medical opinion that clearly relates the Veteran's tinnitus to his service-connected bilateral hearing loss.  In this regard, the December 2007 private physician from an ENT clinic opined that there was a greater than 50% probability that the Veteran's tinnitus was caused by his high frequency hearing loss, which was progressive, and a direct result of military noise exposure, as well as the aging process.  He said the two were "directly connected".  He went on to state that "If [the Veteran] does indeed have documented sensorinueral hearing loss at the time he exited the military, then I see no way that the tinnitus cannot be considered a result of that hearing loss as well."  

While there is also the November 2007 VA examiner's opinion that the Veteran's current tinnitus is less likely as not related to his military service noise exposure, this is not in contrast to the private physician's positive nexus opinion above.  This is because the private examiner is relating the Veteran's tinnitus to his already service-connected bilateral hearing loss, whereas the November 2007 VA examiner only addresses the issue on a direct service connection basis.  That is, the November 2007 VA examiner negates a nexus between the Veteran's tinnitus and noise exposure in service, but he does not issue as opinion as to whether his tinnitus is proximately related to or caused by his already service-connected bilateral hearing loss.  Accordingly, there is no evidence on file contrary to the December 2007 private physician's opinion.  

Based on the foregoing, the Board finds that the preponderance of the evidence supports this claim.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Consequently, the claim of entitlement to service connection for tinnitus as secondary to service-connected bilateral hearing loss is granted.  38 C.F.R. § 3.310.

B.  Chloracne

Here, the last final denial pertinent to the claim of entitlement to service connection for Chloracne was the RO's November 2006 denial of service connection.  The appellant was initially notified of that determination and his appellate rights in November 2006, but did not initiate an appeal by filing a timely notice of disagreement.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The basis of that adverse decision was that there was no medical evidence showing a diagnosis of chloracne manifested to a compensable degree within one year after the Veteran's last exposure to herbicides.  38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).

In the June 2008 decision, which is the subject of the appeal, the RO appears to have reopened the claim of entitlement to service connection for chloracne and denied the claim.  It is pertinent to note that the Board is not bound by the RO's determination to reopen this claim and must nevertheless consider whether new and material evidence has been submitted.  Jackson v. Principi,  265 F. 3d 1366 (Fed. Cir. 2001). 

Evidence considered at the time of the November 2006 decision includes service personnel and treatment records for the appellant's period of service.  His service personnel records show that he served in the Republic of Vietnam and his occupational specialty was a cook.  His service treatment records include his December 1965 preenlistment examination report noting that he had acne vulgaris, mild.  These records are otherwise devoid of complaints or findings regarding skin problems, including the Veteran's August 1968 separation examination report showing a normal clinical evaluation of the skin.  

Also on file in November 2006 was an October 1968 VA examination report showing a normal skin evaluation.  

In addition, there was a January 2006 Agent Orange examination report noting that conditions currently recognized as Agent Orange were discussed with the Veteran including chloracne.  The examiner reported that the Veteran did have a "chronic acneiform" on his face that the Veteran reported having for many years.  He further relayed that it was discussed with the Veteran what might be needed to prove this was chloracne.  Similarly, there was a June 2006 VA outpatient record containing a problem list that includes chronic acneiform process on the Veteran's face.  This record shows that the Veteran had been prescribed tetracycline and clindamycin.  

Also on file in November 2006 were private medical records in March 2001 noting that the Veteran was being seen for a rash on his right cheek of a few weeks duration.  A biopsy was performed to rule out squamous cell revealing nonspecific findings.  The Veteran was diagnosed as having actinic damage and inflammation in a nonspecific pattern.  An April 2001 record assessed the Veteran as having 1) group of papulopustules right cheek - presumed rosacea and 2) rosacea on the rest of his face.  Subsequent private medical records include an April 2002 record showing that the Veteran had a normal skin evaluation, and a May 2002 record diagnosing him as having seborrheic keratoses and strawberry H.  There was also a June 2003 record noting that the Veteran had facial actinic keratoses and was to follow up in dermatology, and December 2003 and February 2004 records showing that the Veteran had normal skin evaluations.

In addition, there was a statement from the Veteran's spouse, dated in August 2006, asserting that the Veteran had had the "usual teenage zits" while growing up, but his face had been clear when he was drafted into the military in 1966.  She said that when he returned from Vietnam in 1968 he had a "bad case of pimples or acne...".  She said the breakouts have worsened over the years and have lasted longer with large bumps and erosions.  She reported that they were worse on his face, but that he also had them on his back.  There was also an August 2006 statement from the Veteran asserting that his chloracne problem did not exist until after Vietnam.

Evidence on file after November 2006 includes a record from the Veteran's private physician, M. T., M.D., stating that the Veteran had developed Chloracne.  He went on to state that, "Evidently, [VA] has recognized chloracne as a service-connected condition ...based on exposure to Agent Orange for many years.  Certainly, this has become a problem for [the Veteran]".  There is also the Veteran's substantive appeal, dated in February 2009, wherein he states that he does not deny that he had mild acne as an adolescent, but that he never had it as bad as he presently has it nor did he ever have what has now diagnosed as chloracne.

The Board finds that the above-noted evidence is new as it was not of record at the time of the November 2006 decision and is also material because it relates to facts necessary to substantiate the claim.  That is, it supports a diagnosis of chloracne and suggests a possible link between the disability and service.  Accordingly, the Veteran's claim for service connection for chloracne is reopened.


ORDER

The application to reopen a claim for service connection for tinnitus is granted.

The application to reopen a claim for service connection for chloracne is granted.

Service connection for tinnitus, as secondary to service-connected bilateral hearing loss, is granted.  



REMAND

Now that the Veteran's application to reopen the claim for service connection for chloracne has been reopened, the Board finds that additional medical development is warranted before a fully informed decision can be made on this issue.  Such development requires obtaining additional medical evidence clarifying the claimed disability, determining the date of onset, and obtaining a nexus opinion depending on the determined date of onset.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2010); see also Combee v. Brown, 34 F. ed 1039 (Fed. Cir. 1994) (a veteran is not precluded from establishing service connection with proof of actual direct causation; see also Brock v. Brown, 10 Vet. App. 155 (1997), which found that the rationale employed in Combee also applies to claims based on exposure to Agent Orange.

In addition, any pertinent medical records (VA or non-VA) for this claim on appeal that have not already been identified and associated with the claims file should be obtained.  See 38 U.S.C.A. § 5103A(b),(c).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded with an appropriate VA examination to determine the existence, date of onset and etiology of the claimed chloracne.  All indicated evaluations, studies, and tests deemed necessary should be accomplished and all findings reported in detail.  The claims file should be made available for review in connection with the examination.  The examiner should address whether the Veteran has chloracne or other acneform disease consistent with chloracne and, if he does, the date of onset of the disability.  If the date of onset is more than one year after the Veteran's last exposure to an herbicide agent in service, than the examiner should opine as to whether it is at least as likely as not (i.e., probability of 50 percent of more) that the Veteran's chloracne or other acneform disease consistent with chloracne is related to his military service, to include exposure to an herbicide agent.  The examiner should provide a thorough rationale for his or her conclusion and confirm that the claims file was available for review. Please send the claims folder to the examiner for review in conjunction with the examination. 

2.  The AMC/RO should then review the claims file and determine if the claim on appeal can be granted.  If not, the appellant and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond before the claims file is returned to the Board for further appellate consideration.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


